DETAILE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1-19, as amended, are currently pending and have been considered below. Claims 20-26, are new, and are currently pending and have been considered below.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed April 8th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-26 remain pending.
The drawing objections has been overcome by amendment.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 reads as “system of each of the plurality joints” and should read “system of each of the plurality of joints”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-19, 21, and 23 disclose the limitation “actual robot”. It is indefinite as to how an actual robot is different from a robot or robotic device and the disclosure provides no clarification. The examiner suggests the term “robotic device” to overcome this indefiniteness.
Claims 8, 9, 20, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for their dependency.
Claims 3, 5, 7, 13, 15, and 17 disclose the limitation “becomes closer to the limited value”. It is indefinite as to what the value of becomes closer can be interpreted as, and the disclosure provides no range in which “becomes closer” would include. The value of becomes close must be clearly identified to overcome this indefiniteness.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8, 10, 20-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2014/0012419; hereinafter Nakajima).
Regarding Claim 1:
Nakajima discloses a method of controlling an actual robot having at least one joint, the actual robot being configured to repeatedly move a predetermined portion of the actual robot along a predetermined path, the method comprising:
measuring torque applied to a driving-force transmission system of the at least one joint while moving the predetermined portion of the actual robot along the predetermined path (Nakajima, Para. [0042], [0058], Nakajima discloses the torque is calculated for each joint of the robot arm along its trajectory); 
adjusting a rate of change in acceleration of the driving-force transmission system of the at least on joint depending on a measurement value of the torque in an operation after measuring torque in which the predetermined portion of the actual robot is moved along the predetermined path (Nakajima, Para. [0063], Nakajima discloses controlling the jerk (change of acceleration) based on the value of the load torque).
Regarding Claim 2:
Nakajima discloses the method according to claim 1.
Nakajima further discloses wherein the at least one joint comprises a plurality of joints, and
wherein, when the measurement value of the torque of one of the plurality of joints exceeds an allowable range for the torque (Nakajima, Para. [0063-0064], Nakajima discloses a load torque exceeding the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality of joints so that the torque applied to a driving-force transmission system of the one of the plurality of joints is within the allowable range (Nakajima, Para. [0063-0064], Nakajima discloses the jerk (change of acceleration) is .  
Regarding Claim 3:
Nakajima discloses the method according to claim 3.
Nakajima further discloses wherein, when the measurement value of the torque of one of the plurality of joints is within the allowable range for the torque (Nakajima, Para. [0052], Nakajima discloses the load torque applied falls within an allowable range) and the measurement value has a margin to a limited value of the allowable range by a predetermined value or more (Nakajima, Para. [0051-0052], Nakajima discloses a predetermined jerk constraint value for each joint so that the load torque falls within the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality joints so that the torque applied to a driving-force transmission system of the one of the plurality of joints becomes closer to the limited value of the allowable range (Nakajima, Para. [0076], Nakajima discloses while the robot arm is driven (moving along predetermined path) the instruction value (which includes change in acceleration) is optimized (adjusted) so as to not impair the durability).  
Regarding Claim 4:
Nakajima discloses the method according to claim 2.
Nakajima further discloses wherein, when measurement values of the torque of a plurality of joints exceed the allowable range for the torque (Nakajima, Para. [0063-0064], Nakajima discloses a load torque exceeding the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality of joints so that the torque applied to a driving-force transmission system of one of the plurality of joints whose measurement value is most separated from the allowable range is within the allowable range (Nakajima, Para. [0063-0064], Nakajima discloses the jerk (change of acceleration) is adjusted so as the load torque will be within the allowable range, for all joints which exceed the allowable range, as the robot arm follows the instructed trajectory).  
Regarding Claim 5:
Nakajima discloses the method according to claim 2.
Nakajima further discloses wherein, when measurement values of the torque of a plurality of joints are within the allowable range for the torque (Nakajima, Para. [0052], Nakajima discloses the load torque applied falls within an allowable range) and the measurement values have margins to a limited value of the allowable range by a predetermined value or more (Nakajima, Para. [0051-0052], Nakajima discloses a predetermined jerk constraint value for each joint so that the load torque falls within the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality of joints so that the torque applied to a driving-force transmission system of one of the plurality of joints whose measurement value has a largest margin to the limited value of the allowable range becomes closer to the limited value of the allowable range (Nakajima, Para. [0076], Nakajima discloses while the robot arm is driven (moving along predetermined path) the instruction value (which includes change in acceleration for all joints) is optimized (adjusted) so as to not impair the durability).  
Regarding Claim 6:
Nakajima discloses the method according to claim 2.
Nakajima further discloses wherein when measurement values of the torque of a plurality of joints exceed the allowable range for the torque (Nakajima, Para. [0063-0064], Nakajima discloses a load torque exceeding the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality of joints so that the torque applied to a driving-force transmission system of one of the plurality of joints that is farthest from the predetermined portion of the actual robot among the plurality of joints of which the torque exceed the allowable range is within the allowable range (Nakajima, Para. [0063-0064], Nakajima discloses the jerk (change of acceleration) is adjusted so as the load torque will be within the allowable range, for all joints which exceed the allowable range, as the robot arm follows the instructed trajectory).  
Regarding Claim 7:
Nakajima discloses the method according to claim 2. 
Nakajima further discloses wherein, when measurement values of the torque of a plurality of joints are within the allowable range for the torque (Nakajima, Para. [0052], Nakajima discloses the load torque applied falls within an allowable range) and the measurement values have margins to a limited value of the allowable range by a predetermined value or more (Nakajima, Para. [0051-0052], Nakajima discloses a predetermined jerk constraint value for each joint so that the load torque falls within the allowable range), the method, while moving the predetermined portion of the actual robot along the predetermined path after the measuring of torque, adjusts the rate of change in acceleration of the driving-force transmission system of each of the joints so that the torque applied to a driving-force transmission system of one of the plurality of joints that is farthest from the predetermined portion of the actual robot among the plurality of joints of which the measurement values of the torque are within the allowable range becomes closer to the limited value of the allowable range (Nakajima, Para. [0076], Nakajima discloses while the robot arm is driven (moving along predetermined path) the instruction value (which includes change in acceleration for all joints) is optimized (adjusted based on torque measuring) so as to not impair the durability).  
Regarding Claim 8:
Nakajima discloses the method according to claim 2.
Nakajima further discloses wherein, when the measurement value of the torque of each of the plurality of joints is within the allowable range for the torque, the method, after the measuring of torque, does not adjust the rate of change in acceleration of the driving- force transmission system of each of the joints (Nakajima, Fig. 5 and 15, Nakajima discloses the when the load torque is measured to be within the allowable range, then no further adjustment to change in acceleration is performed).    
Regarding Claim 10:
Nakajima further discloses preparing a work (Nakajima, Para. [0039], Nakajima discloses input instructions (prepared work) are provided to the robot control apparatus); and 
assembling or machining the work by moving the predetermined portion of the actual robot along the predetermined path by using the method according to claim 1 (Nakajima, Para. [0090], Nakajima discloses the robot apparatus performs operations, which includes a workpiece, including moving the workpiece along a distance and direction (predetermined path)).  
Regarding Claim 20:
Nakajima discloses a computer-readable non-transitory recording medium storing a control program that causes a computer to execute the method according to claim 1 (Nakajima, Para. [0048], Nakajima discloses a storage medium storing a program). 
Regarding Claim 21:
Nakajima discloses the method according to claim 1.
Nakajima further discloses wherein the actual robot comprises a robot hand, and 
wherein the predetermined portion is the robot hand (Nakajima, Para. [0035], Nakajima discloses the robot arm has a hand at the tip of the robot arm).  
Regarding Claim 22:
the method according to claim 1.
Nakajima further discloses wherein the predetermined path is defined by series of teaching points that are optimized under limiting conditions (Nakajima, Para. [0041- 0042], Nakajima discloses the trajectory, based on input teaching points, (predetermined path) is optimized by constraint conditions).  
Regarding Claim 23:
Nakajima discloses the method according to claim 22.
Nakajima further discloses wherein the predetermined path is defined so as to substantially minimize an operation time of the actual robot while keeping physical 10consistency (Nakajima, Para. [0059], Nakajima discloses the instruction values for each of the joints are calculated to minimized the time period for the movement of the robot arm).  
Regarding Claim 25:
Nakajima discloses the method according to claim 3.
Nakajima further discloses wherein the method adjusts the rate of change in acceleration of the driving-force transmission system of each of the plurality of joints so that the torque applied to a driving-force transmission system of the one of the plurality of joints becomes within…the allowable range (Nakajima, Para. [0063-0064], Nakajima discloses the jerk (change of acceleration) is adjusted so as the load torque will be within the allowable range as the robot arm follows the instructed trajectory).
While Nakajima does not explicitly disclose within 1% of the limited value of the allowable range, it would be obvious to try by one of ordinary skill in the art. Nakajima discloses adjusting the load torque to keep the value within the allowable range which would include within 1% of the value of the allowable range. Furthermore, one of ordinary skill in the art would understand that the arbitrary value of 1% would provide a reasonable expectation of success.
Regarding Claim 26:
the method of claim 1.
Nakajima further discloses wherein, in the adjusting a rate of change in acceleration of the driving-force transmission system of the joint, a parameter used to define the predetermined path is readjusted (Nakajima, Para. [0063], Nakajima discloses controlling the jerk (change of acceleration) based on the value of the load torque).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Miyazawa (US 2016/0284968; hereinafter Miyazawa).
Regarding Claim 9:
Nakajima discloses the method according to claim 1.
Miyazawa, in the same field of endeavor of robotics, discloses wherein the torque applied to the driving-force transmission system of the at least one joint is measured by using a torque sensor (Miyazawa, Para. [0049], Fig. 1, Miyazawa discloses the load torque applied to the joints of the robot arm is measured by a torque sensor), and 
wherein the torque sensor measures output torque of a reduction mechanism of the driving-force transmission system of the at least one joint (Miyazawa, Para. [0049], Miyazawa discloses the measured torque includes the output torque of the robots (reduction mechanisms)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nakajima to include a torque sensor for measuring the load torque of the joints and reduction mechanisms as disclosed by Miyazawa in order to determine if the load torque is greater than the allowable maximum torque, and to therefore adjust the load torque as to be less than or equal to the allowable maximum output torque, (Miyazawa, Para. [0049]).
Regarding Claim 11:
Nakajima discloses an actual robot comprising: 
at least one joint (Nakajima, Para. [0035], Nakajima discloses a robot which includes a robot arm with actuators and a plurality of joints (i.e. at least one joint)); and 
a control unit (Nakajima, Para. [0038], Nakajima discloses the robot arm includes a servo control unit), 
wherein the control unit is configured to 
repeatedly move a predetermined portion of the actual robot along a predetermined path (Nakajima, Para. [0085-0087], Nakajima discloses a learning control repeats trajectory movements of the robotic arm to determine optimum jerk constraint values to prevent the load torque exceeding the allowable range), and
adjust a rate of change in acceleration of the driving-force transmission system, depending on a measurement value of the torque, in an operation, after measurement of the torque, in which the predetermined portion of the actual robot is moved along the predetermined path (Nakajima, Para. [0063], Nakajima discloses controlling the jerk (change of acceleration) based on the value of the load torque).  
Miyazawa, in the same field of endeavor of robotics, discloses measure torque applied to a driving-force transmission system of the joint while moving the predetermined portion of the actual robot along the predetermined path (Miyazawa, Para. [0049], Fig. 1, Miyazawa discloses the load torque applied to the joints of the robot arm is measured by a torque sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nakajima to include a torque sensor for measuring the load torque as disclosed by Miyazawa in order to determine if the load torque is greater than the allowable maximum torque, and to therefore adjust the load torque as to be less than or equal to the allowable maximum output torque, (Miyazawa, Para. [0049]).
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.

Regarding Claim 15:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claims 1 and 10 above, including a processor; and a memory (Nakajima, Para. [0048]), and is therefore rejected on the same premise.
Regarding Claim 24:
Nakajima discloses the method according to claim 2.
Nakajima further discloses wherein the allowable range is predetermined by using a desired endurance time and a rated torque…(Nakajima, Para. [0055], Nakajima discloses determining allowable range is based on the durability with respect to the load of the torque).
wherein the driving-force transmission system comprises a reduction gear (Miyazawa, Para. [0031], Miyazawa discloses a reduction gear connected to the rotation shaft of an elbow joint portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nakajima to include a reduction gear as disclosed by Miyazawa in order to allow the elbow joint portion to be rotated via the rotation shaft using the maximum load torque as applied to the first rotor, (Miyazawa, Para. [0031], [0049]).

Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 
The amendments disclose the limitation “actual robot” in an attempt to narrow the claim limitations to a physical robot. However, it is the examiners interpretation that an actual robot can be interpreted as a physical device or apparatus, or as software application (i.e. chatbot). Clarification of this issue will help to overcome the 112b rejection provided above. Furthermore, the prior art of Nakajima and Miyazawa disclose physical robots, in particular Nakajima discloses a robot apparatus including a robot arm serving as a multi-joint robot, see paragraph [0034]. Additionally, Miyazawa discloses a double-arm robot, see Figure 1 and paragraph [0029].
In regards to independent claim 1, the applicant’s representative argues Nakajima calculates torque as a basis for controlling change in acceleration using a simulation in advance of the robot operation. Furthermore, the applicant’s representative argues the reference does not teach or suggest measuring torque applied to a driving-force transmission system of at least one joint "while moving [a] predetermined portion of the actual robot along [a] predetermined path," and "adjusting a rate of change in acceleration of the driving-force transmission system of the at least one joint, depending on a actual movement of the robot arm to prevent the load torque from exceeding the allowable range, and is therefore not limited to simulation as stated by the applicant’s representative. Therefore, the argued limitation is disclosed by the referenced art.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664